Case 1:19-md-02875-RBK-JS Document 443 Filed 05/27/20 Page 1 of 1 PageID: 7042
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                 MINUTES OF PROCEEDINGS
 CAMDEN OFFICE
                                          DATE OF PROCEEDING: May 27, 2020
 JUDGE ROBERT B. KUGLER
 JUDGE JOEL SCHNEIDER

 COURT REPORTER:           ECR

 TITLE OF CASE:                           DOCKET NO.: 19-md-2875 (RBK)(JS)

 IN RE: VALSARTAN PRODUCTS LIABILITY LITIGATION

 APPEARANCES:
 Adam Slater, Esq., for Plaintiffs
 Seth Goldberg, Esq. for Defendants

 NATURE OF PROCEEDINGS: STATUS CONFERENCE
 Status conference held on the record.
 Order to be entered.

                                                 s/Lawrence MacStravic
                                                 Deputy Clerk


 Time Commenced: 2:00p.m.         Time Adjourned: 2:10p.m.   Total Time in Court: 0:10
